DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 13-17, 23-25, 32, and 33, are allowed.

The following is an examiner’s statement of reasons for allowance: According to the Applicant’s remarks and/or amendments mailed on 11/11/2021, the prior art references (Fausten, Shahraray, and McCloskey) does not teach the at least indicated portion of the at least claim of a method for receiving, processing, and transmitting data, the method comprising: receiving first data values, wherein the first data values include first surroundings data values representing surroundings of a first vehicle and being detected using a first surroundings sensor system of the first vehicle; receiving second data values, wherein the second data values include second surroundings data values representing surroundings of a second vehicle and being detected using a second surroundings sensor system of the second vehicle; combining the first surroundings data values and the second surroundings data values to form third surroundings data values that represent an overlap, which is shared surroundings of the first vehicle and the second vehicle; comparing a pattern of the third surroundings data values to a predefined pattern; based on the comparison, determining an interference between the first surroundings sensor system and the second surroundings sensor system; and based on the evaluation, in response to the determination of the interference: transmitting to the first vehicle that switches the first surroundings sensor system into an off state; while the first surroundings sensor system is in the off state, receiving again the second data values including the second surroundings data values from the second vehicle; and transmitting the second surroundings data values that were received again to the first vehicle.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645